DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 6 in the reply filed on 22 Aug 2022 is acknowledged.
In a telephonic interview on 20 Sep 2022, Attorney of Record Andrew Rapacke (Reg. No. 72302) identified that claims 1-14 and 16-20 are drawn to the elected Fig. 6. See the attached Interview Summary.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.

Specification
The title of the instant application is objected to because of “measurment” should read “measurement”. Appropriate correction is required.
The disclosure is objected to because of the following informalities: 
“an AC/DC: power converter” in [0057] should read “an AC/DC power converter”; 
The sentence “In some embodiments, the charger 90 are PPC charging are wireless” in [0057] is grammatically incorrect;
“a push button 141112” in [0058] recites a reference number different from that in Fig. 9;
“FIG. 11 is A block diagram of the PPC 4” in [0060] should read “FIG. 11 is a block diagram of the PPC4”; and
It is unclear what “cgh” is in [0061]. 
Appropriate correction is required.

Claim Objections
Claims 3, 11, 15, and 19 are objected to because of the following informalities:  
“a corresponding second acoustic matching later” should read “a second acoustic matching layer” (claim 3);
“the piezoelectric disk or square is positioned … with respect to the body of the user” should read “the piezoelectric disk or square is configured to be positioned … with respect to the body of the user” (claim 11); 
Claim 15, which is missing in the originally presented claim set of 04 Feb 2021, should be explicitly marked as cancelled to avoid confusion during the prosecution; and
“the electrical signals transmitted” should read “the one or more electrical signals transmitted” (claim 19).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “a hardware unit … the hardware unit, which is configured to wirelessly transmit a data set based on the electronic signal to a computer device”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims 2-4 and 6-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0042]”… In such embodiments, the hardware unit 10 comprises a circuit with a plurality of components (e.g., printed circuit board)…”; and
[0058] “… In some embodiments, the PPC 4 comprises a Bluetooth low energy module or "BLE" 114. In such embodiments, the BLE 114 is configured to communicate wirelessly with any other PPCs 4 being used simultaneously, as well as the user device 102 when the app 104 is in communication with the PPC 4 …” 
For purposes of the examination, examiner will interpret “hardware unit” as a printed circuit board with a Bluetooth low energy module configured to transmit a data set wirelessly, or equivalents thereof.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9, 10-11, 14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the probe further comprises an acoustic barrier positioned between the housing and the piezoelectric crystal”. The antecedent basis for “the housing” is unclear among different housings recited in claim 1, to which claim 2 depends. Claims 3-4 and 11 inherit the deficiency by the nature of their dependency on claim 2. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the probe further comprises an acoustic barrier positioned between the second housing and the piezoelectric crystal”.
Claim 7-9 recite the limitation “a user device”. It is unclear whether the user device is the same or different from “a computer device” recited in claim 1.
Claim 10 recites the limitation “wherein the information comprises cardiovascular indicators of heart function, comprising aortic pulse wave, pulse transit time, aortic pulse wave velocity, blood flow velocity, blood turbulence, or a combination thereof”. The listings in the limitation are improper Markush groupings. Per MPEP 2173.05(h), “if a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”. Claim 10 may be amended as “wherein the information comprises cardiovascular indicators of heart function, wherein the cardiovascular indicators are selected from the group consisting of aortic pulse wave, pulse transit time, aortic pulse wave velocity, blood flow velocity, blood turbulence, and a combination thereof”.
Claim 14 recites the limitation “wherein the transducer employs a pulse wave ultrasound signal to transmit the ultrasound waves into the body of the user, receiving a pulsed wave signal modified by the Doppler Effect of interacting with the blood in the user arteries”. First, the antecedent bases for “the transducer”,  “the ultrasound waves”, “the Doppler Effect”, and “the arteries” are unclear. In particular, it is unclear whether “the transducer” is referring to “piezoelectric crystal” recited in claim 1, to which claim 14 depends, and “the ultrasound waves” is referring to “an ultrasound wave” transmitted into the body of the user recited also in claim 1. Second, the limitation recites a method step within the apparatus claim 14. See MPEP 2173.05(p). For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the piezoelectric crystal is configured to employ a pulse wave ultrasound signal to transmit the ultrasound wave into the body of the user, receiving a pulsed wave signal modified by Doppler Effect of interacting with the blood in the body of the user”.
Claim 16 recites the limitation “a charging station configured to receive the PPC and recharge a battery contained therein”. The metes and bounds of “contained therein” are unclear. In particular, it is unclear in what the battery is contained. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a charging station configured to receive the PPC and recharge a battery”.
Claim 18 recites the limitation “one or more piezoelectric crystals”. It is unclear whether the limitation is the same or different from “a piezoelectric crystal” recited in claim 1, to which claim 18 depends. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 18.
Claim 18 recites the limitation “a sensor”. It is unclear whether the limitation is the same or different from “a sensor” recited in claim 1, to which claim 18 depends. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 18.
Claim 18 recites the limitation “the acoustic energy” throughout the claim. The antecedent basis for the limitation is unclear. In particular, the claim recites “acoustic energy” that is transmitted from a piezoelectric crystal and “acoustic energy” that is received from a user’s body that it is unclear to which acoustic energy the limitation is referring. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 18. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “acoustic energy”.
Claim 18 recites the limitations “receiving acoustic energy from the user's body in the one or more piezoelectric crystals” and “receiving and converting the acoustic energy into one or more electric signals”. It is unclear whether “receiving (the) acoustic energy” between the two limitations within the same claim are the same or different. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 18. For purposes of the examination, the limitations have been given a broadest reasonable interpretation as “receiving acoustic energy from the user's body in the one or more piezoelectric crystals” and “converting acoustic energy into one or more electric signals”, respectively.
Claim 18 recites the limitation “the user’s device”. The antecedent basis for this limitation is unclear. In particular, it is unclear whether the limitation is referring to “a computer device” recited in claim 1. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 18. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a user’s device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US PG Pub No. 2019/0069842, priority date of 07 Sep 2017) - hereinafter referred to as Rothberg - in view of Moaddeb et al. (US PG Pub No. 2019/0269914, priority date of 01 Mar 2018) - hereinafter referred to as Moaddeb.
Regarding claim 1, Rothberg discloses a wireless system for measuring and analyzing blood in a body of a user (at least Fig. 1-2) comprising:
a processing, power, and communication (PPC) component (primary module 102 comprising communication circuitry 116) comprising a hardware unit ([0062]: communication circuitry 116 to wirelessly transmit data) and a first housing enclosing the hardware unit (Fig. 1 and [0060] and [0066]: primary module 102 within primary housing elements 124, 126 and includes communication circuitry 116);
a probe (ultrasound module 104) comprising an ultrasound transducer ([0052]-[0053]: ultrasound module 104 includes ultrasound-on-a-chip device 110 including capacitive micromachined ultrasonic transducers (CMUTs)) and a second housing enclosing the ultrasound transducer ([0052]: ultrasound module includes ultrasound housing element 128; [0058]: ultrasound housing element 128 encloses ultrasound-on-a-chip device 110),
wherein the second housing is a spaced distance apart from the first housing (Fig. 6A: primary module 602 v. ultrasound module 104); and
a dock comprising a sensor (processing circuitry 112);
wherein the ultrasound transducer (ultrasound module 104 including ultrasound-on-a-chip device 110) configured to transmit an ultrasound wave into the body of the user ([0054]: drives ultrasound transducer to emit pulsed ultrasonic signals into user's wrist), receive a return ultrasonic wave ([0054]: pulse ultrasonic signals back-scattered and produce echoes that return to transducers), convert the return ultrasonic wave into an electronic signal ([0054]: convert echoes into electrical signals, or ultrasound data), and transmit the electronic signal to the sensor ([0054]: outputs ultrasound data in response to received echoes; [0060]: processing circuitry 112 receives ultrasound data); and
wherein the sensor (processing circuitry 112) is configured to receive the electronic signal from the ultrasound transducer ([0060]: receives ultrasound data) and transmit the electronic signal to the hardware unit ([0102]: processing circuitry transmit ultrasound data for storage in memory (e.g., memory circuitry 114, or memory in an external host device, workstation, or server), which is configured to wirelessly transmit a data set based on the electronic signal to a computer device ([0062]: communication circuitry 116 is configured to wirelessly transmit data (e.g., ultrasound data, ultrasound images, calculations based on ultrasound data/images) to an external device, such as external host device, workstation, or server; [0121]: external host device include smartphone, tablet, or laptop).
	Rothberg does not disclose:
a piezoelectric crystal; and
a third housing enclosing the sensor, wherein the third housing is adapted to removably couple to the first housing.
	Moaddeb, however, discloses:
a piezoelectric crystal ([0040]: sensor 28 comprises an ultrasound transducer of two or more piezoelectric elements; Fig. 16, 19 and [0068]: ceramic piezoelectric discs 478).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Rothberg’s ultrasound transducer with Moaddeb’s piezoelectric disc. The motivation for the substitution would have been to allow the probe “configured to be operated as a Doppler transducer”, as taught by Moaddeb ([0040]), in low frequencies, since Rothberg’s CMUTs are advantageous for applications using high frequencies (see [0045] of Rothberg). 
Moaddeb additionally discloses:
a housing (housing 12) enclosing a sensor (controller 32), wherein the housing (housing 12) is adapted to removably couple to another housing (Fig. 2 and 13; [0060]: housing removable from band 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s sensor to include Moaddeb’s sensor enclosed in a housing that is adapted to removably couple to another housing. The motivation for the combination would have been allow “batteries (as well as a controller within the housing) may be rechargeable by wired or by wireless methods … (and) a first housing 336 (including a processing circuitry) may be replaced by a second housing 336 (including another processing circuitry), if the first housing 336 is damaged or ceases to function. The housing 336 (including a processing circuitry) may be removed to present to a medical facility, which may upload or download information or software revisions, or for maintenance or repair.”, as taught by Moaddeb ([0060]). 
It is further noted that courts have ruled that making a component separable is obvious, analogous to removably coupling the first housing to the third housing.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). See MPEP 2144.04.V.C.
Regarding claim 5, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg further discloses:
wherein the hardware unit comprises a printed circuit board ([0052]: primary module 102 includes printed circuit board (PCB) 120).
Regarding claim 12, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg further discloses:
a substrate to which the PPC and probe component are attached (Fig. 6B: communication circuitry 116 in primary module 602 and ultrasound module 104 on wristbands).
Regarding claim 13, Rothberg in view of Moaddeb discloses all limitations of claim 12, as discussed above, and Rothberg further discloses:
wherein the substrate is configured to receive the dock (Fig. 1-2 and 6B: processing circuitry 112 within housing 124/126/602) and the probe ([0069]: ultrasound module 104 configured to attach to first wristband 106); and
wherein the dock and probe are relatively positioned at the spaced distance from one another (Fig. 1 and 6B: processing circuitry 112 within housing 602 and ultrasound-on-a-chip device 110 within ultrasound module 104).
Regarding claim 14, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg further discloses:
wherein the transducer (ultrasound module 104 including ultrasound-on-a-chip device 110) employs a pulsed wave ultrasound signal to transmit the ultrasound waves into the body of the user ([0054]: emit pulsed ultrasonic signals into user's wrist).
	It is noted that the limitation “receiving a pulsed wave signal modified by the Doppler Effect of interacting with the blood in the user arteries” in claim 14 recites an intended result. Additionally, it is noted that Rothberg’s ultrasound transducer is configured for Doppler imaging (see at least [0109]). 
Regarding claim 16, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg further discloses:
a battery (battery 130) contained within the PPC (primary module 102; Fig. 1).
	Rothberg does not disclose:
a charging station configured to receive the PPC and recharge a battery.
	Moaddeb, however, discloses:
a charging station configured to receive a transceiver (transceiver 4 within housing 12) and recharge a battery (Fig. 13 and [0060]: housing includes a rechargeable battery which can be recharged by attachment of a charging station configured to receive the PPC and recharge a battery and a wireless charging unit 345 used to charge the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include Moaddeb’s charging station. The motivation for the combination would have been allow “batteries (as well as a transceiver within the housing) may be rechargeable by wired or by wireless methods”, as taught by Moaddeb ([0060]). 
Regarding claim 18, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg further discloses:
providing the wireless system of claim 1 (see at least Fig. 1-2 of Rothberg as well as claim 1 above);
transmitting acoustic energy from the ultrasound transducer to an arterial target inside a user's body ([0054]: drives ultrasound transducer to emit pulsed ultrasonic signals into user's wrist);
receiving acoustic energy from the user's body in the ultrasound transducer ([0054]: pulse ultrasonic signals back-scattered and produce echoes that return to transducers), and transmitting the acoustic energy to a sensor in the dock of the wireless system ([0054]: outputs ultrasound data in response to received echoes; [0060]: processing circuitry 112 receives ultrasound data);
converting the acoustic energy into one or more electric signals ([0054]: convert echoes into electrical signals, or ultrasound data); and
transmitting the one or more electric signals to an app on the user's device for analyzing the measured values to obtain a parameter value indicative of a characteristic of the fluid ([0134]: processing circuitry generate data/image for the user to access an app installed on a host device or workstation for viewing the data/images, where data includes calculations of blood flow, heart rate, blood pressure, blood vessel diameter, and pulse wave velocity based on the ultrasound data). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Moaddeb, as applied to claim 1 above, and further in view of Hageman et al. (US PG Pub No. 2018/0028159) - hereinafter referred to as Hageman.
Regarding claim 2, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg does not disclose:
an acoustic barrier positioned between the second housing and the piezoelectric crystal.
	Hageman, however, discloses:
an acoustic barrier positioned between a housing (housing 102) and a piezoelectric crystal (ultrasonic transducer assembly 110 with ultrasound-on-chip device 112; Fig. 2 and [0027]: acoustic backing material positioned on a back side of an ultrasonic piezoelectric transducer array to absorb and/or scatter as much of the backward transmitted acoustic energy as possible and prevent such energy from being reflected by any support structure(s) back toward the transducers and reducing the quality of the acoustic image signals obtained from the patient by creating interference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include Hageman’s acoustic barrier positioned behind an ultrasound transducer array. The motivation for the combination would have been to “absorb and/or scatter as much of the backward transmitted acoustic energy as possible and prevent such energy from being reflected by any support structure(s) back toward the transducers and reducing the quality of the acoustic image signals obtained from the patient by creating interference”, as taught by Hageman ([0027]). 
Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Moaddeb and Hageman, as applied to claim 2 above, and further in view of Zhao et al. (US PG Pub No. 2009/0219108) - hereinafter referred to as Zhao.
Regarding claim 3, Rothberg in view of Moaddeb and Hageman discloses all limitations of claim 2, as discussed above, and Rothberg does not disclose:
wherein the piezoelectric crystal is positioned between a first acoustic matching layer and a second acoustic matching layer.
	Zhao, however, discloses:
a piezoelectric crystal is positioned between a first acoustic matching layer and a second acoustic matching layer (Fig. 3-5: piezoelectric layer between two matching layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include Zhao’s piezoelectric layer positioned between two acoustic layers. The motivation for the combination would have been to “reduc(ing) the electrical impedance associated with transducer elements within an ultrasound transducer to improve the sensitivity of the ultrasound system”, as taught by Zhao ([0005]). 
Regarding claim 4, Rothberg in view of Moaddeb, Hageman, and Zhao discloses all limitations of claim 3, as discussed above, and Moaddeb further discloses:
a piezoelectric crystal is a disk or square (Fig. 16, 19 and [0068]: ceramic piezoelectric discs 478).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Rothberg’s ultrasound transducer with Moaddeb’s piezoelectric disc. The motivation for the substitution would have been to allow the probe “configured to be operated as a Doppler transducer”, as taught by Moaddeb ([0040]), in low frequencies, since Rothberg’s CMUTs are advantageous for applications using high frequencies (see [0045] of Rothberg). 
Regarding claim 11, Rothberg in view of Moaddeb, Hageman, and Zhao discloses all limitations of claim 4, as discussed above, and Rothberg further discloses:
when in use, the ultrasound transducer (ultrasound-on-a-chip device 110) is positioned within the probe at a 45-degree angle with respect to the body of the user ([0112]: ultrasound-on-a-chip device 110 positioned at any suitable angle).
Claims 6-7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Moaddeb as applied to claim 1 above, and further in view of Kim et al. (US PG Pub No. 2015/0327839) - hereinafter referred to as Kim.
Regarding claims 6-7, Rothberg in view of Moaddeb discloses all limitations of claim 1, as discussed above, and Rothberg does not disclose:
a plurality of PPCs, docks, and probes;
wherein each hardware unit in the plurality of PPCs is in wireless communication with all other hardware units in the plurality of PPCs (claims 6-7); and
wherein each hardware unit in the plurality of PPCs is in wireless communication with a user device (claim 7).
	Kim, however, discloses:
a plurality of PPCs, docks, and probes (Fig. 5A: probes 100B, main bodies 200B including image processor 2108; [0013]-[0015]: main bodies include a communicator configured to wirelessly transmit ultrasonic data);
wherein each hardware unit in the plurality of PPCs is in wireless communication with all other hardware units in the plurality of PPCs ([0081]: ultrasonic diagnostic apparatus main body 200 transmits generated ultrasonic image information to another ultrasonic diagnostic apparatus main body through wireless communication); and
wherein each hardware unit in the plurality of PPCs is in wireless communication with a user device ([0081]: ultrasonic diagnostic apparatus main body 200 transmits generated ultrasonic image information to another electronic device through wireless communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system with Kim’s system comprising a plurality of ultrasound transceivers, processing circuitries, and probes that wirelessly communicate with each other and an electronic device. The motivation for the combination would have been to allow an exchange of ultrasound data among different ultrasound devices. 
Regarding claim 17, Rothberg in view of Moaddeb discloses all limitations of claim 16, as discussed above, and Rothberg does not disclose:
a charging station configured to receive the plurality of PPCs and recharge a battery contained in each of the plurality of PPCs.
	Kim, however, discloses:
a charging station (docking station 300A) configured to receive a plurality of PPCs and recharge a battery contained in each of the plurality of PPCs (Fig. 5A: main bodies 200B; [0013]-[0015]: main bodies include a communicator configured to wirelessly transmit ultrasonic data; [0107]: main bodies receive power from docking station 300B wirelessly or via wired power cables 201B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include Kim’s charging station. The motivation for the combination would have been to provide power to ultrasound processors. 
Regarding claim 19, Rothberg in view of Moaddeb discloses all limitations of claim 18, as discussed above, and Rothberg does not disclose:
wherein the wireless system of claim 1 comprises a plurality of PPC components, and
the electric signals transmitted to the app on the user's device includes a plurality of information received from each PPC component in the plurality of PPC components.
	Kim however, discloses:
a plurality of PPCs (Fig. 5A: main bodies 200B including image processor 2108; [0013]-[0015]: main bodies include a communicator configured to wirelessly transmit ultrasonic data), and
a signal transmitted to the user's device includes a plurality of information received from each PPC component in the plurality of PPC components ([0081]: ultrasonic diagnostic apparatus main body 200 transmits generated ultrasonic image information to an electronic device through wireless communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system with Kim’s system comprising a plurality of ultrasound transceivers that wirelessly communicate. The motivation for the combination would have been to allow a collection of ultrasound data among different ultrasound devices. 
Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Moaddeb and Kim as applied to claims 7 and 19, respectively, above, and further in view of Odungattu Thodiyil et al. (US PG Pub No. 2021/0038192, priority date of 23 Jan 2018) - hereinafter referred to as OT.
Regarding claims 8-9, Rothberg in view of Moaddeb and Kim discloses all limitations of claim 7, as discussed above, and Rothberg further discloses:
the user device comprising an analytical software configured to interpret a data set received from the PPC ([0134]: processing circuitry generate data/image for the user to access an app installed on a host device or workstation for viewing the data/images, where data includes calculations of blood flow, heart rate, blood pressure, blood vessel diameter, and pulse wave velocity based on the ultrasound data)
Rothberg does not disclose:
wherein the analytical software configured to interpret and synchronize each data set received from the plurality of PPCs (claims 8-9); and
wherein the user device is configured to display information based on the synchronized data sets (claim 9).
	OT, however, discloses:
an analytical software ([0088]: software to perform required functions) configured to interpret ([0072]: register/update scan states of each ultrasound probe) and synchronize each data set received from a plurality of ultrasound probes ([0067]: synchronize local clocks within a plurality of ultrasound probes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include OT’s software configured to interpret and synchronize data from a plurality of ultrasound probes. The motivation for the combination would have been to allow different “probes are reliably operating according to the global time”, as taught by OT ([0070]). 
OT additionally discloses:
displaying information based on the synchronized data sets (acquire the image data for the generation of the display together of the images from the probes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include OT’s method of displaying information based on synchronized data sets. The motivation for the combination would have been to allow “provide a stereoscopic display of the field of view, giving the sonographer depth information”, as taught by OT ([0054]).
Regarding claim 10, Rothberg in view of Moaddeb, Kim, and OT discloses all limitations of claim 9, as discussed above, and Rothberg further discloses:
wherein the information comprises cardiovascular indicators of heart function, comprising aortic pulse wave, pulse transit time, aortic pulse wave velocity, blood flow velocity, blood turbulence, or a combination thereof ([0043]: measurements of blood flow, heart rate, blood pressure, blood vessel diameter, and pulse wave velocity may be measured/calculated/estimated based on ultrasound data collected from the wrist [0084]: display screen 122 displays medical parameters).
Regarding claim 20, Rothberg in view of Moaddeb and Kim discloses all limitations of claim 19, as discussed above, and Rothberg does not disclose:
wherein the plurality of information received from each PPC component is analyzed simultaneously to provide the parameter value.
	OT, however, discloses:
a plurality of information received from each ultrasound probe is analyzed simultaneously to provide a parameter value ([0067]: synchronize local clocks within a plurality of ultrasound probes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothberg’s system to include OT’s method of synchronizing data from a plurality of ultrasound probes. The motivation for the combination would have been to allow different “probes are reliably operating according to the global time”, as taught by OT ([0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penders et al. (US PG Pub No. 2018/0000405) discloses a transceiver removable from a band (see at least Fig. 5 and [0073]: sensing module 18 including transceiver); and
Mullen et al. (US PG Pub No. 2016/0135786) discloses a transceiver removable from an ultrasound probe (see at least Fig. 2: transceiver 24 and cable 40 and [0012]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799